Citation Nr: 9918025	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mechanical back pain 
secondary to scoliosis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


DECISION TO VACATE

This case is before the Board of Veterans' Appeals (the 
Board) from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

On May 24, 1999, the Board issued a final decision denying 
entitlement to service connection for the issue on appeal.  
This issue was before the Board on appeal from a June 1997 
rating decision.  However, following issuance of the 
decision, the RO notified the Board on June 1, 1999, that it 
had possession of a statement it received from the appellant 
in August 1998 in which she requested a hearing.  Although 
predating the Board's decision, it is clear from review of 
the record that the claims file did not contain her statement 
at the time the Board rendered its decision in May 1999.  Her 
statement was dated July 30, 1998, and in it she requested a 
satellite hearing, which the Board presumes she means a 
hearing before a member of the Board via 
videoteleconferencing.

Nevertheless, the appellant's statement dated July 30, 1998, 
is considered under the law to have been constructively 
before the Board at the time it rendered its decision on May 
24, 1999, and hence, the appeal of the service connection 
claim remains open pending administrative processing of her 
hearing request.

Accordingly, in order to accord due process, the Board's 
decision of May 24, 1999, is hereby vacated.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

